Exceptions overruled. In this action of summary process which was tried before a judge of the Superior Court, the judge made findings of fact and found for the plaintiff. The defendant presented three requests which in effect asked the judge to rule that a finding for the defendant was required.. These requests *791were denied. Exceptions to their denial and to the finding for the plaintiff bring the case here. The sole question is whether a memorandum executed by the parties in the latter part of December, 1955, constituted a lease. The parties agree that if it is a lease the defendant should prevail, and that if it is not, the plaintiff should prevail. The judge ruled that the memorandum was not a lease and at most was an agreement to execute a lease at some future time. There was no error. The memorandum contained no date for the commencement or termination of the occupancy, and, as the judge found, there was “no evidence from which either of those dates can reasonably and precisely be found.” “The duration of a lease for years must be certain; this includes both its commencement and termination.” Murray v. Cherrington, 99 Mass. 229, 230. See Farris v. Hershfield, 325 Mass. 176.
Richard C. Johnson, for the defendant.
Robert J. Muldoon, for the plaintiff.